Title: To Thomas Jefferson from John Wayles Eppes, 22 January 1822
From: Eppes, John Wayles
To: Jefferson, Thomas


Dear Sir,
Mill Brook
January 22. 1822.
We were much gratified in hearing of the health of yourself and all around you—You will receive by the return of the Servant the Public documents a list of which I annex at the end of My letter—With the single exception of my having no newspaper as far back as 1789: it appears to embrace every thing in your memorandom—I feel in regard to this work a solicitude which I cannot easily express. A history of the eight years of your administration from your pen would be the most precious lega which you could leave to posterity—Nothing in my opinion ought to be allowed to interfere with So important a duty—of these 1267. correspondents who disturb the quiet of your remaining years I would rid myself in mass & devote the remainder of your life to completing a work which may at some future day become a school book in which our young men may learn the value of principles which terminated only with life—I think too that such a work you owe in some degree to your future fame—One book has been written (marshalls) for the express purpose of casting a cloud over some of the most important events of your life—And although perhaps I may at present be too much in the habit of viewing the gloomy side of the picture I conscientiously believe that the principles of our Government are rapidly changing and that much of the value of the great revolution affected in 1800 is already lost—Such a work as I have mentioned would bring us back to the true faith & preserve the principles of our Government until the people in this as in all other countries become corrupt—we are yet in our infancy and no portion of the rapid deviations from principle can fairly be attributed to the body of the people—For the proposition contained in my last, which you denominate as beyond the powers of your mind or body I can offer no better or other apology than to confess the fact—It originated in one of those gloomy moments to which since my last attack I have been more or less subject—The idea occurred to me after I had finished my letter & was I believe contained in a postscript—My health has considerably improved since that period & although I have been confined to the house and yard a greater part of the winter I now hope that with the return of spring I may be again as well as usual—I was in fact startled at my own proposition when brought home to me with your remarks—It was made without consultation with any individual of the family and seemed not only to excite surprize but even alarm. It is well you did not accept as I should have been in a Minority of one in opposition to the rest of the family.The period you mention for the payment of the interest now due will answer my purposes just as well as at present—Mrs Eppes has received the Trees you were so good as to forward and desires me to render her thanks and best wishes for your health—Be so good as to present me affectionately to Mrs Randolph. I understand from the Servant she is going to Richmond. By taking our house in the rout she would extend a little her journey but have a much better road—I need not add that to see her would afford me heart felt delight—accept for your health & happiness my warm wishes—Yours affectionatelyJno W EppesJournals the S. & H. of R. of the 8th 9. 10 congressPublic papers laid before the 8. 9. 10. congressAmerican state papers 1789. to 1810.7. vol.Documents on the subject Fo. relations—3. vol.American Senator3. vol.Batture1. vol.National Intelligencer from 1800. to 1809. bound-The box you sent being too small I have fixed the books in a Trunk—I have fastened it with two screws so that to get at them it will only be necessary to cut the leather.